Hawkins, Justice.
An application for increase in alimony for the support of a minor child was filed in DeKalb Superior Court, December 15, 1952, against John R. Meeks Jr., based on an agreement of the parties in a divorce action pending in 1946, which was then made a part of the judgment of the court, and provided that “the court shall retain jurisdiction of this case for the purpose of adjusting the amount of the payment to be made hereunder in the event of any material change in the earning capacity of the party of the first part.” A motion to dismiss the petition, for want of jurisdiction of the defendant, was filed, but was denied on January 29, 1953. No exceptions pendente lite were filed to this judgment. The case proceeded to trial, with the defendant present in person. By judgment and decree, dated February 4, 1953, payments for support and maintenance of the minor child were increased from $75 to $100 per month, with an additional award of $100 as attorney fees. The exception here is on the ground that the judgment denying the motion to dismiss,, which was entered on January 29, 1953, was controlling, and entered into and rendered the final judgment erroneous. Held:
*753No. 18181.
Argued April 14, 1953
Decided May 12, 1953.
John L. Watson Jr., for plaintiff in error.
Dudley Cook and Hugh Burgess, contra.
The motion to dismiss the petition, for want of jurisdiction over the person of the defendant was denied on January 29, 1953, after which the case proceeded to trial. The bill of exceptions was tendered on February 19, 1953, more than 20 days after the date of the ruling complained of. The exception to the antecedent ruling comes too late; and since the bill of exceptions contains no other assignment of error upon the final judgment, it presents no question for consideration by this court. Good v. Good, 205 Ga. 112 (2) (52 S. E. 2d, 610); Bowers v. Bowers, 208 Ga. 85 (65 S. E. 2d, 153); Code (Ann. Supp.), §§ 6-902, 6-905. See also Lyndon v. Georgia Ry. &c. Co., 129 Ga. 353 (3) (58 S. E. 1047); Petty v. Bryant, 188 Ga. 102 (1) (2 S. E. 2d, 910); Cheatham v. Palmer, 191 Ga. 617 (1b) (13 S. E. 2d, 674); Curtis v. Sharp, 206 Ga. 193 (56 S. E. 2d, 118).

Writ oj error dismissed.


All the Justices concur, except Atkinson, P. J., not participating.